            Case 3:20-cv-00503-AC    Document 21       Filed 11/02/20    Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

GEORGE GARDEA,
                                                                  Case No. 3:20-cv-00503-AC
                Petitioner,
                                                                                       ORDER
       v.

STATE OF OREGON, and
CLACKAMAS COUNTY CIRCUIT COURT,

                Respondents.

ACOSTA, Magistrate Judge.

       The court GRANTS petitioner's Motion for Voluntary Dismiss (ECF No. 20) and

DISMISSES this action, without prejudice.

       IT IS SO ORDERED.

       DATED this 2nd day of November, 2020.


                                            /s/ John V. Acosta
                                            John V. Acosta
                                            United States Magistrate Judge


1 - ORDER
